United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 23, 2003
               IN THE UNITED STATES COURT OF APPEALS     Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                     Clerk



                            No. 02-60732
                        Conference Calendar


DONALD LEE FLORES,

                                         Petitioner-Appellant,

versus

KHURSHID Z. YUSUFF,

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:01-CV-217-BR-S
                       - - - - - - - - - -

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Donald Lee Flores, federal prisoner # 01508-017, seeks leave

to proceed in forma pauperis (“IFP”) in his appeal from the

district court’s order dismissing his 28 U.S.C. § 2241 petition

for lack of jurisdiction.   To obtain leave to proceed IFP on

appeal, Flores must demonstrate both financial eligibility and

that he will present a nonfrivolous issue on appeal.     See Carson

v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).   Flores has

arguably demonstrated that he is financially eligible to proceed

IFP, but he has failed to present a nonfrivolous issue for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60732
                                 -2-

appeal.   The district court lacked jurisdiction to consider

Flores’ 28 U.S.C. § 2241 petition as he has not shown that he

is entitled to raise his claims under the savings clause of

28 U.S.C. § 2255.    See Pack v. Yusuff, 218 F.3d 448, 451 (5th

Cir. 2000).

     Because Flores has failed to show that he will raise a

nonfrivolous issue on appeal, his motion to proceed IFP on appeal

is DENIED.    See Carson, 689 F.2d at 586.   Because the appeal is

frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.

     IFP MOTION DENIED; APPEAL DISMISSED.